—Appeal by the de*794fendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered March 20, 1997, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
It is well settled that the factual findings and credibility determinations of a hearing court are entitled to great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Rose, 204 AD2d 745, 746). The hearing minutes support the County Court’s denial of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements made by the defendant to law enforcement officials (see, People v Gordon, 242 AD2d 640).
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; People v Thompson, 220 AD2d 706). The jury was justified in finding that the defendant inflicted physical injury upon the victim pursuant to the statutory definition of robbery in the second degree (see, Penal Law § 10.00 [9]; § 160.10 [2] [a]; People v Guidice, 83 NY2d 630, 636). The victim testified that the defendant hit- him in the eye and pushed him to the ground, where he was repeatedly kicked and hit. The victim sustained swelling and bleeding to his left eye and part of his face and was treated medically for his injuries, which caused him pain for about a month after the incident (see, People v Greene, 70 NY2d 860).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit or do not require reversal. McGinity and Smith, JJ., concur.